210, 1167 Kensington Cr. N.W Calgary, Alberta Canada T2N 1X7 MEDIA ADVISORY Oncolytics Biotech® Inc. to Present at BioPartnering Europe CALGARY, AB, October 7, 2009 Dr. Brad Thompson, President and CEO of Oncolytics Biotech Inc. (TSX: ONC, NASDAQ: ONCY), will present a corporate overview of the Company at the 17th Annual BioPartnering Europe conference in London, U.K. on Monday, October 12 at 10:15 a.m. The conference is taking place at the Queen Elizabeth II Conference Centre from October 11-13, 2009. About Oncolytics Biotech Inc.
